DETAILED ACTION
This final Office action is in response to the claims filed March 15, 2022.
Status of claims: claims 11-20 are cancelled; claims 1-10, 21, and 22 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140117706 to Fortin in view of US 2005/0102953 to Masunaga et al. (hereinafter “Masunaga”).
Fortin discloses a carrier 12 for a motor vehicle door assembly, the motor vehicle door assembly having inner 102 and outer 104 panels (see FIG. 4 below) defining a door panel structure with the inner panel having an opening 110 for selective access to an internal door cavity containing window and door latch components between the inner and outer panels, said carrier, comprising: 


[AltContent: arrow][AltContent: arrow][AltContent: textbox (Support regions (sidewalls))][AltContent: textbox (Generally planar regions)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                         
    PNG
    media_image1.png
    595
    777
    media_image1.png
    Greyscale

Fortin fails to disclose that the second thickness is less than the first thickness.
Masunaga teaches of a carrier 5 for a motor vehicle door assembly (the carrier 5 carries at least the door mirror) comprising a wall (see at least FIGS. 3 and 4) wherein the wall is provided having a varying wall thickness, with a generally planar region 7 having a second thickness, and support regions 6 including sidewalls having a first thickness extending outwardly from the generally planar region, wherein the second thickness is less than the first thickness. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the second thickness of the Fortin generally planar regions less than the first thickness of the Fortin support regions, as taught by 
Fortin, as applied above, further discloses wherein said sidewalls are laterally spaced from one another to define channels, (see FIG. 4 above) (claim 2) wherein said sidewalls extend outwardly from the planar regions to generally planar plateaus, (claim 3) wherein said generally planar plateaus have said second thickness, (claim 4) and wherein a plurality of said generally planar regions are spaced from one another by said channels. (see Fig. 4 above) (claim 5)
Fortin, as applied above, further discloses wherein said generally planar regions do not function as a load mounting surface. (claim 21) 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fortin in view of Masunaga, as applied above, in further view of US 2003/0193217 to Hesch.
Fortin, as applied above, fails to disclose wherein said sidewalls and said plateaus have fibers bonded therein. 
Hesch teaches of motor vehicle door assembly element that has fibers 3 bonded therein. (see FIG. 3 and at least paragraph [0067])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Fortin sidewalls and plateaus as well as said planar regions with fibers bonded therein, as taught by Hesch, in order to provide the wall with “heat insulation,” “mechanical reinforcement, and a high bending strength”; thus offering “side-impact protection.” (see FIG. 3 and at least paragraph [0067]) 
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Fortin sidewalls and plateaus as well as said planar regions with fibers bonded therein, as taught by Hesch, since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed 
Fortin, as applied above, further discloses wherein said fibers are randomly oriented. (claim 8)

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fortin in view of Masunaga, as applied above.
Fortin, as applied above, fails to explicitly disclose wherein the second thickness is less than or equal to 0.9mm and the first thickness is greater than or equal to 1.8mm. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second thickness less than or equal to 0.9mm and the first thickness greater than or equal to 1.8mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and constitutes mere design choice.
Furthermore, although Fortin, as applied above, fails to explicitly disclose wherein the second thickness is less than or equal to 0.9mm and the first thickness is greater than or equal to 1.8mm, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the second thickness within a range that is less than a range of thickness of the first thickness in order “to increase rigidity without increasing weight” of the door assembly (see [0023] of Masunaga) as well as to increase rigidity of the door assembly while minimizing material costs and increasing the fuel economy of the vehicle.
Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the second thickness within a range as claimed and a first thickness within a range as claimed as there are a number of finite thicknesses such a wall can usefully be made in. (claim 9)

On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have said second thickness is between about 1/4 – 3/4% of the first thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and constitutes mere design choice.
Furthermore, although Fortin, as applied above, fails to explicitly disclose wherein said second thickness is between about 1/4 – 3/4% of the first thickness, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the second thickness within a range that is less than a range of thickness of the wall thickness in order “to increase rigidity without increasing weight” of the door assembly (see [0023] of Masunaga) as well as to increase rigidity of the door assembly while minimizing material costs and increasing the fuel economy of the vehicle.
Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form said second thickness between about 1/4 – 3/4% of the first thickness, as claimed, as there are a number of finite thicknesses such a wall can usefully be made in. (claim 10)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fortin in view of Masunaga, as applied above, in further view of US 20050052050 to Kora et al. (hereinafter “Kora”).
Fortin discloses that the wall may be formed of a polymer, [see paragraph 0032] but fails to explicitly disclose that the polymer is a plastic.
Kora teaches of a wall formed from plastic. (see paragraph [0083])
.  

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive. 
On page 6 of the applicant’s response filed March 15, 2022, the applicant alleges the Masunaga carrier 5 is not a carrier.
On pages 6-7 of the applicant’s response filed March 15, 2022, the applicant contends that the “the teaching of Masunaga are not from the same field of endeavor as the claimed invention, namely, carrier modules for vehicle door assemblies, nor are the teachings of Masunaga reasonably pertinent to the particular problem with which applicant’s invention is involved, namely providing a carrier having enhanced impact resistance and reduced weight, inter alia.” The examiner respectfully disagrees.  
First, it should be noted that since applicant’s specification fails to define the term “carrier,” the examiner relied upon Merriam-Webster, which defines carrier as “a device or machine that carries (https://www.merriam-webster.com/dictionary/carrier) and the examiner respectfully submits that the Masunaga carrier 5 meets this definition since carrier 5 is a device that carries at least a door mirror.
Second and contrary to applicant’s assertion, Masunaga is in fact in the same field of endeavor as the claimed invention.  Put another way, applicant’s device, Fortin, and Masunaga are all inventions that fall within the automotive door component field of endeavor.
to increase rigidity without increasing weight thereof. … Accordingly, the rigidity of the door frame 1 can be increased without increasing the weight thereof.” (emphasis added) Thus, it is clear from at least paragraph [0023] of Masunaga that the carrier 5 includes differing thicknesses for “enhanced impact resistance” (“increase rigidity”) “and reduced weight” (“without increasing weight thereof”), which is precisely the particular problem with which applicant’s invention is involved.

    PNG
    media_image2.png
    108
    264
    media_image2.png
    Greyscale

Regarding new claim 21, it should be noted that the surfaces in which the examiner noted as generally planar regions in Fortin (in the annotated Fortin FIG. 4 above) mirror the surfaces noted as generally planar regions 84 in applicant’s figures, particularly FIG. 3. Also, the applicant has failed to note how the Fortin generally planar regions are structurally distinct to applicant’s generally planar regions. 
Regarding new claim 22, see rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634